Citation Nr: 0804485	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  02-12 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 24, 1970, to 
March 26, 1970.  He also served on active duty for training 
from April to August 1970.  Thereafter, he served on inactive 
duty for training in the Army Reserves until November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board remanded the veteran's appeal in October 2003.  In 
an August 2005 decision, the Board denied the veteran's 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2007, the Court issued an order that granted a joint 
motion of the parties, and remanded the case to the Board for 
action in compliance with the motion.

The Board remanded the veteran's appeal for additional 
development in April 2007.


REMAND

In October 2003 the Board remanded the issues on the title 
page in order to obtain outstanding private medical records 
from Lenox Hill Hospital in New York, New York (from 1990) 
and Little Hill Alina Lodge in Blairstown, New Jersey (from 
1992).  The Board once again remanded the aforementioned 
issues in April 2007, directing the originating agency to 
undertake development action in this regard.  The RO 
thereafter obtained current pertinent authorization and 
consent to release information forms for these treatment 
records from the veteran and sought to procure the records.  
A reply dated in September 2007 from Little Hill Alina Lodge 
indicates that no such records were available as they were 
retained for no more than ten years.  This fact was recorded 
in the November 2007 supplemental statement of the case.  No 
reply was received from Lenox Hill Hospital in New York, New 
York.  The record does not reflect that the veteran was 
informed that such records were not obtained or that he was 
requested to submit the outstanding records.

The Board's April 2007 remand specifically directed the 
originating agency to inform the veteran if the 
aforementioned treatment records could not be obtained.  The 
Board notes that the issues here on appeal were remanded by 
the U.S. Court of Appeals for Veterans Claims (Court) in 
August 2007 because the Board failed to ensure RO compliance 
with an earlier remand directive of the Board.

On remand, the veteran's representative submitted a positive 
medical nexus opinion from Nami Khulusi, M.D., in November 
2007.  Dr. Khulusi reported having treated the veteran for 
many years for insomnia, depression, anxiety, and PTSD, and 
opined that these conditions are directly related to his 
having been attacked while in service.  Dr. Khulusi based 
this diagnosis, he wrote, on what he termed "the noticeable 
behavioral changes in [the veteran's] service records" after 
he was personally assaulted.  On remand, the originating 
agency should procure a VA medical opinion, based upon a 
review of the record, concerning whether there were any 
behavioral changes in the veteran following the alleged 
personal assaults during active duty or active duty for 
training.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following action:

1.  The AMC or the RO should inform the 
veteran and his representative that they 
should submit any pertinent evidence in 
their possession and a copy of all 
available records pertaining to the 
veteran's psychiatric treatment at Lenox 
Hill Hospital in New York, New York.

2.  The veteran and his representative 
should also be requested to provide the 
identifying information and any necessary 
authorization to enable VA to obtain any 
other outstanding records pertaining to 
psychiatric treatment or evaluation of 
the veteran.

3.  Then, the RO or the AMC should 
attempt to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.  If it is unable to obtain a 
copy of any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  Then, the RO or the AMC should 
arrange for the claims folders to be 
reviewed by a VA psychiatrist.  The 
psychiatrist should be requested to 
provide an opinion as to whether the 
veteran manifested behavioral changes 
indicative of being subjected to a 
personal assault during his period of 
active duty from March 24, 1970, to March 
26, 1970, or his period of active duty 
for training from April to August 1970.  
The psychiatrist's report should 
specifically address Dr. Khulusi's 
November 2007 opinion letter.

5.  The AMC or the RO should undertake 
any other indicated development.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



